Table of Contents Registration No. 333- As filed with the Securities and Exchange Commission on November 4, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 The Procter & Gamble Company (Exact Name of Registrant as Specified in Its Charter) Ohio (State or Other Jurisdiction of Incorporation or Organization) 31-0411980 (I.R.S. Employer Identification No.) One Procter & Gamble Plaza, Cincinnati, Ohio 45202 (513) 983-1100 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) The Procter & Gamble U.K. Share Investment Scheme Deborah P. Majoras, Secretary The Procter & Gamble Company One Procter & Gamble Plaza, Cincinnati, Ohio 45202 (513) 983-1100 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this registration statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. x If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company o Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Unit1 Proposed Maximum Offering Price Amount of Registration Fee2 Common Stock (without par value) $ 63.055 $ 6,305,500 $ 722.61 Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act on the basis of the average of the high and low prices of the Common Stock on the New York Stock Exchange on November 1, 2011, within five business days prior to filing. Pursuant to Rule 457(p) under the Securities Act, the registrant is applying the filing fee of $48.54 associated with certain unsold securities under its Registration Statement on Form S-3ASR (File No. 333-156032), originally filed by the registrant on December 9, 2008, to partially offset the entire registration fee of $722.61 that would otherwise be due in connection with this Registration Statement.As a result, $674.07 is being remitted herewith. Table of Contents PROSPECTUS The Procter & Gamble Company 100,000 Shares of Common Stock (without par value) To Participants in The Procter & Gamble U.K. Share Investment Scheme All purchases of securities made pursuant to The Procter & Gamble U.K. Share Investment Scheme (the “Plan”) may be made on any securities exchange on which common stock of The Procter & Gamble Company is traded, in the over-the-counter market, by negotiated transactions or by purchasing the beneficial interests in shares held by Plan participants wishing to sell their shares.The Company has no control over the prices at which the agent purchases shares of Procter & Gamble Common Stock pursuant to the Plan.For detailed information regarding the terms and conditions of purchases made under the Plan, you should carefully read this prospectus and any supplement before you invest.You should also read the “Incorporation of Certain Information by Reference” section of this prospectus for information on us and our financial statements.The Procter & Gamble Company’s common stock is listed on the New York Stock Exchange under the ticker symbol “PG”. INVESTING IN OUR SECURITIES INVOLVES RISKS.YOU SHOULD CAREFULLY CONSIDER THE RISK FACTORS BEGINNING ON OF THIS PROSPECTUS AND ANY APPLICABLE PROSPECTUS SUPPLEMENT BEFORE YOU MAKE AN INVESTMENT IN OUR SECURITIES. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION, NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus is November 4, 2011 Table of Contents No person has been authorized to give any information or to make any representations other than those contained or incorporated by reference in this prospectus and if given or made, such information or representations must not be relied upon as having been authorized.This prospectus does not constitute an offer to sell or the solicitation of an offer to buy any securities other than the securities described in this prospectus, or an offer to sell or the solicitation of an offer to buy such securities in any circumstances in which such offer or solicitation is unlawful. You should not assume that the information contained in this prospectus is accurate as of any date other than the date listed on the bottom of the front cover of this prospectus.You should not assume that the information contained in the documents incorporated by reference in this prospectus is accurate as of any date other than the respective dates of those documents.Our business, financial condition, results of operations and prospects may have changed since those dates. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 THE COMPANY 1 RISK FACTORS 2 USE OF PROCEEDS 4 DETERMINATION OF OFFERING PRICE 4 PLAN OF DISTRIBUTION 5 TERMS AND CONDITIONS OF U.K. SHARE INVESTMENT SCHEME 5 Who Can Join 5 Who Are The Trustees 5 How Contributions Are Made 5 When Shares Are Purchased 5 Contact With The Trustees 5 Selling Shares 6 Retirees 6 IfYou Leave the Company 6 If You Die 6 Questions & Answers 7 DESCRIPTION OF PROCTER & GAMBLE CAPITAL STOCK 9 INTERESTS OF NAMED COUNSEL 10 EXPERTS 10 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 10 AVAILABLE INFORMATION 10 Table of Contents PROSPECTUS SUMMARY THE PROCTER & GAMBLE U.K. SHARE INVESTMENT SCHEME The Procter & Gamble U.K. Share Investment Scheme (“the Plan”) is a direct stock purchase plan designed to encourage long-term investment in The Procter & Gamble Company (“the Company” or “P&G”) Common Stock by providing eligible employees and retirees with a convenient and economical method to purchase Company shares and to reinvest cash dividends toward the purchase of additional shares.If you are a member of another U.K. investment plan (e.g., the 1-4-1 Plan or the Matched Savings Share Purchase Plan [“MSSPP”]) and are already contributing the maximum amount allowed, or if you simply have a lump sum that you want to invest in the Company, this is the Plan to use.It is a means for you to invest in the potential long term growth and success of the Company. The Plan is voluntary and is designed to allow employees and retirees to invest in the parent company at lower administration costs than through normal open market channels. Unlike the 1-4-1 Plan, the Plan offers no tax advantage.The Company pays the broker’s fees for buying the shares, but not for selling them and is not liable for any tax or other charges levied on a member arising from the operation of the Plan. All permanent UK employees of the Company are eligible to participate in the Plan.This includes those on unpaid leave of absence, temporary assignment overseas and employees of any P&G companies on assignment in the UK.P&G UK retirees are also eligible. It is recommended that this Prospectus be retained for future reference. THE COMPANY The Procter & Gamble Company is focused on manufacturing and distributing branded consumer goods products of superior quality and value to improve the lives of the world’s consumers.Its products are sold throughout the United States and abroad.The Company was incorporated in Ohio in 1905 and is the outgrowth of a business founded in 1837 by William Procter and James Gamble.The Company’s principal executive offices are located at One Procter & Gamble Plaza, Cincinnati, Ohio 45202, and the telephone number is (513) 983-1100. Following is a listing you may use to contact the Plan administrator: Written Inquiries: The Procter & Gamble Share Investment Plan Administrator Capita IRG Trustees Limited Bourne House 34 Beckenham Road Beckenham Kent BR3 4TU Telephone Inquiries: Email Inquiries: www.capitashareportal.com 1 Table of Contents RISK FACTORS You should carefully consider the following risk factors together with all of the other information included in this prospectus, any prospectus supplement and the information that we have incorporated by reference before investing in Common Stock of the Company.The following risks could materially and adversely affect the Company’s business, financial condition, cash flows and results of operations.In that case, the trading price of the Common Stock could decline. A material change in consumer demand for our products could have a significant impact on our business. We are a consumer products company and rely on continued global demand for our brands and products. To achieve business goals, we must develop and sell products that appeal to consumers. This is dependent on a number of factors including our ability to develop effective sales, advertising and marketing programs. We expect to achieve our financial targets, in part, by shifting our portfolio towards faster growing, higher margin businesses. If demand and growth rates fall substantially below expected levels or our market share declines significantly in these businesses, our results could be negatively impacted. This could occur due to unforeseen negative economic or political events or to changes in consumer trends and habits. In addition, our continued success is dependent on leading-edge innovation, with respect to both products and operations. This means we must be able to obtain patents that lead to the development of products that appeal to our consumers across the world. The ability to achieve our business objectives is dependent on how well we can respond to our local and global competitors. Across all of our categories, we compete against a wide variety of global and local competitors. As a result, there are ongoing competitive product and pricing pressures in the environments in which we operate, as well as challenges in maintaining profit margins. To address these challenges, we must be able to successfully respond to competitive factors, including pricing, promotional incentives and trade terms, as well as technological advances and patents granted to competition. Our businesses face cost pressures and risks inherent in global manufacturing which could affect our business results. Our costs are subject to fluctuations, particularly due to changes in commodity prices, raw materials, labor costs, foreign exchange and interest rates. Therefore, our success is dependent, in part, on our continued ability to manage these fluctuations through pricing actions, cost savings projects (including outsourcing projects), sourcing decisions and certain hedging transactions. In the manufacturing and general overhead areas, we need to maintain key manufacturing and supply arrangements, including any key sole supplier and sole manufacturing plant arrangements.In addition, we are subject to risks inherent in global manufacturing, such as environmental events, labor disputes, disruption in logistics, loss or impairment of key manufacturing sites, natural disasters, acts of war or terrorism and other external factors over which we have no control.While we have business continuity and contingency plans for key manufacturing sites and the supply of raw materials, significant disruption of manufacturing could interrupt product supply and, if not remedied, have an adverse impact on our business. We face risks associated with significant international operations. We conduct business across the globe with a significant portion of our sales outside the United States. As a result, we are subject to a number of risks, including, but not limited to, changes in exchange rates for foreign currencies, which may reduce the U.S. dollar value of revenues and earnings received and/or balances held by or invested in our foreign subsidiaries, as well as exchange controls and other limits on our ability to repatriate earnings from outside the U.S. that can increase our exposure. We have sizable businesses and maintain local currency cash balances in a number of foreign countries with exchange controls, including, but not limited to, Venezuela, China and India. Our results of operations and/or financial condition could be adversely impacted if we are unable to successfully manage these risks in an increasingly volatile environment. Further, we expect to achieve our financial targets, in part, by achieving disproportionate growth in developing regions. Should growth rates or our market share fall substantially below expected levels in these regions, our results could be negatively impacted. In addition, economic changes, terrorist activity and political unrest may result in business interruption, inflation, deflation or decreased demand for our products. Our success will depend, in part, on our ability to manage continued global political and/or economic uncertainty, especially in our significant geographical markets, as well as any political or economic disruption due to terrorist and other hostile activities. 2 Table of Contents If the reputation of the Company or one or more of our leading brands erodes significantly, it could have a material impact on our financial results. The Company's reputation is the foundation of our relationships with key stakeholders and other constituencies. If we are unable to effectively manage real or perceived issues, which could negatively impact sentiments toward the Company, our ability to operate freely could be impaired and our financial results could suffer. Our financial success is directly dependent on the success of our brands, particularly our billion-dollar brands. The success of these brands can suffer if our marketing plans or product initiatives do not have the desired impact on a brand's image or its ability to attract consumers, or we are unable to maintain trademark protection. Further, our results could be negatively impacted if one of our leading brands suffers a substantial impediment to its reputation due to real or perceived quality issues or the distribution and sale of counterfeit products. Our ability to successfully adapt to ongoing organizational change could impact our business results. We have executed a number of significant business and organizational changes including acquisitions, divestitures and workforce optimization projects to support our growth strategies. We expect these types of changes to continue for the foreseeable future. Successfully managing these changes, including retention of key employees, is critical to our business success. In addition, we are generally a build-from-within company, and our success is dependent on identifying, developing and retaining key employees to provide uninterrupted leadership and direction for our business. This includes developing organization capabilities in key growth markets where the depth of skilled employees is limited and competition for these resources is intense. Further, business and organizational changes may result in more reliance on third parties for various services, and that reliance may increase reputational, operational and compliance risks, including the risk of corruption. Finally, our financial targets assume a consistent level of productivity improvement. If we are unable to deliver expected productivity improvements, while continuing to invest in business growth, our financial results could be adversely impacted. Our ability to successfully manage ongoing acquisition and divestiture activities could impact our business results. As a company that manages a portfolio of consumer brands, our ongoing business model involves a certain level of acquisition and divestiture activities. We must be able to successfully manage the impacts of these activities, while at the same time delivering against base business objectives. Specifically, our financial results could be adversely impacted if: 1) we are not able to deliver the expected cost and growth synergies associated with our acquisitions, 2) changes in the cash flows or other market-based assumptions cause the value of acquired assets to fall below book value or 3) we are unable to offset the dilutive impacts from the loss of revenue streams associated with divested brands. Our business is subject to legislation, regulation and enforcement in the U.S. and abroad. Changes in laws, regulations and the related interpretations, as well as changes in accounting standards, taxation requirements and increased enforcement actions and penalties may alter the environment in which we do business. Accordingly, our ability to manage regulatory, tax and legal matters (including product liability, patent, and other intellectual property matters), and to resolve pending legal matters without significant liability may materially impact our results of operations and financial position.Furthermore, the competition law and antitrust investigations described in Part II, Item1 of the Form 10-Q for the quarter ending September 30, 2011, in total, may result in fines or costs in excess of the amounts accrued to date that could materially impact our results of operations and financial position. Moreover, as a U.S. based multinational company we are subject to tax regulations in the U.S. and multiple foreign jurisdictions, some of which are interdependent. For example, certain income that is earned and taxed in countries outside the U.S. is not taxed in the U.S., provided those earnings are indefinitely reinvested outside the U.S. If these or other tax regulations should change, our financial results could be impacted. A material change in customer relationships or in customer demand for our products could have a significant impact on our business. Our success is dependent on our ability to successfully manage relationships with our retail trade customers. This includes our ability to offer trade terms that are acceptable to our customers and are aligned with our pricing and profitability targets. Our business could suffer if we cannot reach agreement with a key customer based on our trade terms and principles. Further, retail trade consolidation could create significant cost and margin pressure and lead to more complex work across broader geographic boundaries for both us and key retailers. This can be particularly difficult when major customers are addressing local trade pressures or local law and regulation changes. In addition, our business would be negatively impacted if a key customer were to significantly reduce the range or inventory level of our products. 3 Table of Contents We face risks related to changes in the global economic environment. Our business is impacted by global economic conditions, which are increasingly volatile.If the global economy experiences significant disruptions, our business could be negatively impacted by reduced demand for our products related to a slow-down in the general economy, supplier or customer disruptions resulting from tighter credit markets, temporary interruptions in our ability to conduct day-to-day transactions through our financial intermediaries involving the payment to or collection of funds from our customers, vendors and suppliers and/or liquidity issues resulting from an inability to access credit markets to obtain cash to support operations.We could also be negatively impacted by an economic crisis in individual countries or regions, including sovereign risk related to a deterioration in the credit worthiness or a default by local governments.Such events could negatively impact our overall liquidity, as well as our ability to collect receipts due from governments, including refunds of value added taxes, and/or create significant credit risks relative to our local customers and depository institutions. A failure of a key information technology system, process or site could have a material adverse impact on our business or reputation. We rely extensively on information technology systems, including email and internet sites, as well as hardware, software and other applications, some of which are managed, hosted, or used by third-parties, to conduct our business. The various uses of these systems include, but are not limited to, ordering and managing materials from suppliers, converting materials to finished products, shipping product to customers, marketing and selling products to consumers, collecting and storing customer, consumer, employee, and research information, processing transactions, summarizing and reporting results of operations, sharing confidential information, complying with regulatory, legal or tax requirements, providing data security, and other processes necessary to manage our business. If our systems are damaged or cease to function properly, or if we suffer a loss or disclosure of business or stakeholder information, due to any number of causes, ranging from catastrophic events to power outages to security breaches, and our business continuity plans do not effectively compensate on a timely basis, we may suffer interruptions in our ability to manage operations and reputational, competitive and/or business harm, which may adversely impact our results of operations and/or financial condition. USE OF PROCEEDS Purchases of Common Stock under the Plan will be made in the open market or from Plan participants wishing to sell their shares, and the Company will not receive any proceeds under the Plan. DETERMINATION OF OFFERING PRICE The Plan Trustees will purchase shares on the open market or for an open market price the beneficial interest held in shares by Plan participants wishing to sell their shares (See section below entitled “Selling Shares”).All shares are purchased in a single transaction on or before the fifth working day in each calendar month.Purchases are not possible at any other time.The cost of shares of the Company’s common stock acquired under the Plan is the average price of all shares purchased for each purchase period. 4 Table of Contents PLAN OF DISTRIBUTION TERMS AND CONDITIONS OF THE PROCTER & GAMBLE U.K. SHARE INVESTMENT SCHEME The following is a description of The Procter & Gamble U.K. Share Investment Scheme: · Who Can Join All permanent U.K. employees of the Company are eligible to participate in the Plan.This includes those on unpaid leave of absence, temporary assignment overseas, retirees and employees of other P&G companies on assignment in the U.K. · Who Are the Trustees The Trustees are employees of the Company who have appropriate experience and have been appointed by the Company.The Company Share Plan Administrator is an appropriately experienced employee.Capita IRG Trustees Ltd. is appointed to carry out administration and investment duties on behalf of the Trustees under the Plan. · How Contributions Are Made Unless you are investing in the Plan via an associated P&G plan such as the 1-4-1 Top Up Plan, contributions must be made by cheque or standing order to the Trustees of the Plan.The minimum contribution is £10.00, but there is no maximum limit. Members of the Plan may change the amount of their ongoing contributions at any time by giving notice to the Trustees on an Application/Amendment Form (which you can obtain from “Life & Career”).Notice must be given by the 20th of the month preceding share purchase. CONTRIBUTIONS CANNOT BE MADE ON BEHALF OF ANOTHER PERSON. · When Shares Are Purchased This is a separate Plan from the 1-4-1 Plan, but shares for the Plan are normally purchased at the same time and for the same price as shares are bought for the main plan each month.Purchases are not possible at any time other than the usual monthly date.Normally, only contributions which reach the Trustees on or before the 20th of the month will be used to buy shares the following month.However, contributions paid via payroll deductions (e.g. under the 1-4-1 Top Up Plan) later than the 20th will still be used the following month. Contributions are held by the Trustees prior to purchase.Trustees will allocate to each member the largest whole number of shares which can be covered by contributions.If Trustees receive contributions which exceed the amount needed to buy a whole number of shares, the remaining money will be credited to the individual and held for share purchase at a later date, unless its return is requested by the individual. You need to take account of the latest price of P&G Company shares when deciding how much to contribute.If, for example, you decide to invest £10 a month, it may be a number of months before the Trustees receive sufficient funds from you to purchase a single share on your behalf. No interest will be paid on any contributions held in the Plan before or after share purchase. · Contact With Trustees The Trustees of the Plan will handle all contact with investors.They will issue annual statements showing the number of shares held on your behalf, any transactions which have taken place during the year and the balance of any un-invested money held on your behalf.Trustees will account to members for any money arising from the sale or transfer of shares or rights. During the time that shares are held on your behalf, Trustees will pay out dividends on allocated shares as soon as is practicable.They will issue tax vouchers on dividends paid on shares held. You can instruct the Trustees to reinvest dividends from this Plan (and the Matched Savings Share Purchase Plan (MSSPP), if you are a member) as a means of buying more shares. Reinvestment of dividends is not subject to a minimum contribution.However, unless you are making regular contributions to the Plan anyway, you need to consider the likely level of dividends you will receive on your shares and the likely length of time your accumulated dividends might have to remain un-invested in view of the likely share price level, before deciding on dividend reinvestment. 5 Table of Contents · Selling Shares Shares purchased will be held by the Trustees of the Plan, in their name, until written instructions are received for sale.You can sell your shares in this Plan at any time.The Trustees, rather than sell your shares on the open market, will normally buy your shares from you at the next time they buy or would buy shares on the open market for other members.They will pay the same price for shares bought from members as they paid, or would have paid for shares bought on the open market at the same time.For sale at this normal monthly sale/purchase time, you will pay a small flat rate charge. If the Trustees receive explicit written instructions from a member to sell shares immediately rather than wait for the next normal monthly sale/purchase date, you will pay the greater of the flat rate charge or the brokers’ fees for an open market sale of shares.Members will be notified if an open market sale is not possible. If preferred, you can instruct the Trustees at any time to transfer your shares out of the Plan to you rather than to sell them for you. · Retirees If you are a member of the MSSPP when you retire, you may transfer the shares you hold in that plan to this Plan when they become available for transfer or sale under the rules of the plan.The shares will then be held for you by the Trustees until they receive written instructions to sell or transfer them.This means you will be able to continue holding the shares rather than selling them and will therefore have a continuing interest in, and connection with, the Company. · If You Leave The Company Unless a retiree, a member who ceases to be employed by the Company, for whatever reason, must instruct the Trustees as to the sale or transfer of shares held in their name, WITHIN ONE MONTH OF THE DATE OF TERMINATION.If no such instruction is received, the Trustees sell the shares and send the proceeds to the member’s last known address. · If You Die If you die, the Trustees will transfer or sell all the shares and any residual contributions they were holding for you to your estate on production of a valid grant of probate or letters of administration. 6 Table of Contents QUESTIONS & ANSWERS Q.1 Why is this Plan available? A.
